Citation Nr: 1436005	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral knee disability, claimed as due to service-connected right foot disability.
 
2. Entitlement to service connection for bilateral hip disability, claimed as due to service-connected right foot disability.
 
3. Entitlement to service connection for low back disability, claimed as due to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to June 1971.

 This matter came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing in April 2010; the transcript is of record. In June 2010, these matters were remanded.

In June 2010 and March 2012, the Board remanded the claims for further development.  

In February 2014, the Board requested a medical expert opinion from an orthopedic surgeon with the Veterans Heath Administration (VHA), and the designee provided this opinion in April 2014. 38 C.F.R. § 20.901(a).  In April 2014, the Board then provided the Veteran and his representative a copy of the opinion and the addendum pursuant to 38 C.F.R. § 20.903(a).  


FINDINGS OF FACT

1.  Bilateral knee disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; degenerative joint disease of the knees was not exhibited within the first post service year.  

2.  Bilateral hip disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; degenerative joint disease of the hips was not exhibited within the first post service year.  

3.  Low back disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; degenerative joint disease of the low back was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability, to include as secondary to service-connected right foot disability, have not been met.  38 U.S.C.A. §§ 1112, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for service connection for a bilateral hip disability, to include as secondary to service-connected right foot disability, have not been met.  38 U.S.C.A. §§ 1112, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3. The criteria for service connection for a low back disability, to include as secondary to service-connected right foot disability, have not been met.  38 U.S.C.A. §§ 1112, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

 VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a March 2009 VCAA letter, prior to the adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims on a direct and secondary basis.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained. There is no indication of any additional, relevant records that the AOJ failed to obtain.  The Veteran has been medically evaluated. 

The Board further observes that this case was remanded in June 2010 and March 2012 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the nature and etiology of his asserted bilateral knee, bilateral hip, and low back disabilities.  Additional VA treatment records were associated with the claims file and Virtual VA paperless claims file, and the Veteran was afforded VA examinations in June 2010 and May 2012, in addition to the VA examination previously provided in March 2008 with an October 2010 opinion.  Additionally, a VHA opinion was obtained in April 2104.  The Board finds that the June 2010 and May 2012 VA examinations and the VHA opinion obtained in this case are adequate for the purpose of adjudicating the claim. The VA examination report and VHA opinions, read together, reflect a full understanding of the Veteran's medical history, and provide all subjective and objective findings necessary for evaluation of the claims addressed on the merits in this opinion were observed and recorded.  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the above hearing, the undersigned identified the issues on appeal and the Veteran provided testimony related to these issues.  The undersigned also asked the Veteran about where he received treatment in order to ensure that all relevant records were obtained.  The duties imposed by Bryant were thereby met

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Legal Criteria Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  338 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

III.  Analysis

The appellant contends that his knee, hip, and low back disabilities are due to or aggravated by his service-connected right foot disability.  Service connection is in effect for right foot degenerative arthritis, status post-surgery, rated 10 percent disabling; left foot degenerative joint disease of the talonavicular joint associated with right foot degenerative arthritis, status post-surgery, currently rated 10 percent disabling; and post-traumatic stress disorder, currently rated as 50 percent disabling.  More recently, a May 2014 rating decision granted service connection for bilateral metatarsalgia and right foot scar, rated as 10 and 0 percent disabling, respectively, effective April 16, 2012. 

The Veteran's service treatment records are silent for any complaints of, or treatment for a bilateral knee, bilateral hip, or low back problem while in service; and the Veteran's July 1971 separation physical examination report shows a normal spine, musculoskeletal system and lower extremities.  On separation report of medical history, the Veteran denied ever having or currently having swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; recurrent back pain; or "trick" or locked knee.

Following service, in July 2007 correspondence, a private podiatrist, Dr. K.A. Halladay reported that the Veteran had complaints of bilateral ankle pain that was aching in nature and radiated through to the shin and knees.  She noted that the pain had been steady for the past 10 years, but started in Vietnam. 

In an August 2007 report by the Veteran's podiatrist, Dr. G.S. Anderson noted that the Veteran had chronic pain in his feet and arches and apparently had a foot injury in Vietnam, which was treated as a sprain.  Dr. G.S. Anderson also reported that the Veteran was treated for jungle rot, which appeared to have caused increasing pain and discomfort to his feet.  Dr. Anderson indicated that "[t] his has aggravated other issues, most likely secondary to complication from a painful foot such as knee, hip or back problems," but also added that he did no see the issue of jungle rot being any type of a long-term issue.

In March 2008, a VA examiner examined the Veteran and diagnosed right foot degenerative arthritis; left foot chronic pain with bone spurs; bilateral ankle strain; bilateral knee strain; bilateral hip strain; and, lumbar strain.  After x-ray results were reviewed, the examiner included an addendum diagnosing the Veteran with mild bilateral hip osteoarthritis, mild degenerative disc disease of the lumbar spine, and left sacroiliac osteoarthritis.  The Veteran reported that he had an onset of bilateral hip and knee pain of 10 years ago and low back pain three to four years ago.  The examiner gave a negative etiological opinion regarding any relationship to service, and any relationship to his right foot disability.  

In October 2009, the same VA examiner who conducted the March 2008 examination reviewed the Veteran's claims folder.  With regard to the contention that his right foot disability had caused his left foot, knee, hip and low back disabilities, the examiner stated that it would be unusual for one single joint to cause all of those conditions.  Likewise, if that were to be the case, one would expect a severe and disabling limp for multiple years.  The Veteran described that he had some limp; however, it does not appear he has had a severe enough abnormality over the years to have caused all of the above conditions.  The examiner opined that it is less likely than not that his left foot, bilateral knee, bilateral hip, and low back conditions are secondary to the right foot.  

Correspondence dated in March 2010 from Dr. S. Abarca, a family practitioner, reflects that the Veteran has been a patient since November 2003.  Dr. Abarca reported that he Veteran has suffered from severe bilateral osteoarthritis of the ankles since injuries occurring in Vietnam.  Due to these injuries, the Veteran has been forced to modify his gait which created significant stress and overuse on the joints of the knees, hips, and lower back which have likely lead to secondary osteoarthritis and pain at these locations.  Dr. Abarca reported that it has been established that joint overuse, even without injury is the main mechanism of osteoarthritis.  Researchers hypothesize that irregular impacts or heavy loads on the lower limbs and pre-existing limb abnormalities or trauma increase the risk.  (See article published by Lequense, Dang, and Lane in Osteoarthritis and Cartilage, 1997)  Dr. Abarca opined that the Veteran's osteoarthritis and pain in his knees, hips, and lower back are at the very least in large part due to his prior injuries sustained during service.

Multiple lay statements associated with the claims file in March 2010 noted that the Veteran walked with a limp.

In April 2010 correspondence, Dr. Anderson reported that that the Veteran was being seen for follow up of post traumatic arthritis secondary to injuries related to his service in Vietnam and related issues such as issues of the knee, hip, and back.  Dr. Anderson thought that the secondary issues were very much related to the primary foot injuries and surgery.  

During his April 2010 hearing, the Veteran reiterated that his current problems stemmed from his original in-service injury to his right ankle.  He contended that his right ankle disability caused him to have an unnatural gait and posture, which eventually led to the degeneration or damage to his knees and hips.  He also indicated there is strain on his back.

At a June 2010 VA examination the Veteran indicated that the onset of pain and weakness in his knees was in the 1980's.  He described an event where he lifted a piece of equipment and tried to carry it up the ladder and noticed that his knees were too weak.  He attributes the pain in the knees to compensating for the right foot condition.  Although he indicated that he did not have flare-ups of knee symptoms.  With regard to the hips, the Veteran reported an onset of pain in the 1980's.  He attributes the pain in the hips from compensation from the right foot condition.  Although he reported that there were no aggravating or alleviating factors.  With regard to the lumbar spine, the Veteran reported an onset of pain in the early 1980's along with the hips.  He reported constant aching pain in the lumbar spine in the paralumbar musculature both on the right and the left.  He reported that flare-ups were related to lifting and bending.  Focused physical examination of the thoracolumbar spine did not reveal any atrophy, postural abnormalities, fixed deformities or abnormalities of the thoracolumbar musculature.  Focused physical examination of bilateral hips did not reveal any atrophy, postural abnormalities or fixed deformities.  Focused physical examination of the knees did not reveal any atrophy, postural abnormalities or fixed deformities.  The examiner diagnosed mild osteoarthritis of bilateral hips; mild degenerative disk disease of the lumbar spine; and, patellofemoral pain syndrome of the bilateral knees.  

The examiner noted that he reviewed the claims file as well as the letter form Dr. G. Anderson, along with all of the imaging and records contained it the claims file and the CPRS medical record system.  The VA examiner stated that the Veteran's knees are essentially normal and he has mild osteoarthritis of the hips and mild degenerative arthritis of the lumbar spine.  These processes are part of the natural aging process and those conditions are not, at least as likely as not, less than 50/50 probability, caused by or due to the Veteran's right foot disability.  

Correspondence dated in June 2011 from Dr. Anderson reflects that the right foot continues to have significant pain and discomfort and this most likely aggravates his left foot because he overuses it in compensation.  This likely affects the Veteran's knee and hip as well as on the left.  He has had some significant back issues recently, which can be caused by the same gait disturbance. His pain seems to be significant and consistent, which he describes as an 8/10 on the pain scale.  

In a letter dated in December 2011, Dr. T. Riesenberg noted that the Veteran had been under his care for a couple of months for pain management related to his right ankle.  Dr. Riesenberg found that it was more likely than not that the problems the Veteran continued to have in his left ankle, knees and hips are attributed to his gait disturbances.  This could also lead to chronic back pain including worsening disc disease and arthritis of the spine.  Dr. Riesenberg noted that the Veteran has dealt with chronic pain ever since his injury in the war and will continue to do so.  Therefore, it was more likely than not that the current orthopedic conditions the Veteran was suffering in his lower extremities were related to his original injury of his right foot and ankle.  

In December 2011 correspondence, Dr. S.F. Rogers from Toole Foot & Ankle Clinic, noted that the Veteran's right foot still bothered him and compensating for so many years has affected his knees, hip, and back.  Dr. Rogers indicated that the in-service foot injury had some impact on the Veteran's knees.  

On May 2012 VA examination, the examiner restated the June 2010 and October 2009 findings and negative opinions and reported that the opinions were an excellent review of the Veteran's file and claimed service connection disabilities.  Moreover, the examiner added that current films showed minimal changes from prior films, regarding the bilateral knees, hips, and lumbar spine and reasserted that these processes were part of the natural aging process and were not at least as likely as not, less than 50/50 probability, caused by or due to the Veteran's right foot disability.  

In an April 2014 VHA opinion, a Chief Orthopedic Surgeon summarized the record.  In regards to the Veteran's bilateral knee disabilities, the physician found that it was less likely than not (less than 50 percent probability) that the service-connected right foot disability was related materially or substantially to the alleged left knee and right knee disabilities.  The expert reasoned that the Veteran did not report any complaints of knee pain until 37 years after his separation from military service.  Bilateral knee X-rays from 2008 and 2012 indicated that there were no abnormalities of the left knee.  The Veteran worked for 20 plus years at his last position.  His job duties based on letters in the BVA files stated that the Veteran moved or carried "heavy instrumentation" and he worked on projects that required "extensive walking or standing" for long periods of time.  Based on the above results, there was no evidence to support the claim of a bilateral knee disability that was the result either directly or indirectly of his service-connected right foot disability.  The expert added that all of the above, coupled with the age of the Veteran (over 55) point to degenerative joint disease of the right and left knee from repetitive use, and not as a result of a service-connected foot injury.  

In regards to a bilateral hip disability, the expert opined that it was less likely than not (less than 50 percent probability) that the Veteran's service-connected right foot disability was related materially or substantially to the Veteran's alleged bilateral hip disability.  The examiner reasoned that at discharge from the military, there were no complaints by the Veteran of a hip injury, pain, or disabling condition until the Veteran's documented complaints of pain in 2008.  Sequential X-rays from 2008 and 2012 consistently noted mild osteoarthritis of the bilateral hips.  The 2012 X-ray of the left hip also noted minimal osteophytes.  The above facts pointed to degenerative joint disease of the left hip as a natural consequence of the Veteran's age and work history, but not as a direct or indirect result of the Veteran's service-connected right foot injury.  In regards to the right hip, the expert opined that the facts pointed to degenerative joint disease of the right hip as a natural consequence of aging and the Veteran's work responsibilities, which included prolonged standing, walking, and moving heavy instrumentation to "various locations."  

In regards to a low back disability, the expert opined that it was less likely than not (less than 50 percent probability) that the Veteran's service-connected right foot disability was related materially or substantially to the Veteran's lumbar spine disability.  The examiner reasoned that upon discharge from the military in 1971, the Veteran did not complaint of a lumbar spine condition.  Furthermore, the Veteran did not provide any evidence of a lumbar spine condition until 2008, when he presented to a VA facility with low back pain.  X-rays of the lumbar spine from 2008 and 2012 noted mild multi-level degenerative disc disease consistent with osteoarthritis.  The expert found that the claimant's age and work history of moving, carrying, or lifting "heavy instrumentation" and "extensive" standing and walking at his previous place of employment were the most likely caused of his lumbar spine condition.   

Furthermore, the expert added that the letters from the Veteran's private practitioners (podiatry, family medicine, and anesthesia) were somewhat limited in the ability to render an expert professional opinion concerning the Veteran's orthopedic related conditions involving the knees, hips, and lumbar spine.  Also, in an opinion letter dated in March 2010, one of the private practitioners cited a journal reference entitled, "Sport [P]ractice and [O]steoarthritis of the [L]imbs," (Osteoarthritis and Cartilage, (1997) 5, 75-86); however, the expert reviewed this journal article and found that it contained no facts to support any conclusion that the Veteran's degenerative joint disease of his knees, hips, and lower back were in any way due to his prior foot injuries sustained while in the military. 

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee, bilateral hip, and low back disabilities.  As noted above, service connection is in effect for right foot degenerative arthritis, status post-surgery, rated 10 percent disabling; left foot degenerative joint disease of the talonavicular joint associated with right foot degenerative arthritis, status post-surgery, currently rated 10 percent disabling; post-traumatic stress disorder, currently rated as 50 percent disabling; bilateral metatarsalgia currently rated as 10 percent disabling; and right foot scar, currently rated as 0 percent disabling. 

Here, it has not been claimed or shown that any bilateral knee, bilateral hip, and low back disabilities have manifested in service, the first post service year, or were otherwise related to service.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relating to a bilateral knee, hip, or low back disability.  In fact, his separation examination report makes no mention of any bilateral knee, bilateral hip, or low back disability.  In this regard, service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran first complained of bilateral hip, bilateral knee, and low back disabilities in an October 2007 informal claim, which is approximately 26 years since he was discharged from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  There is no evidence showing that the Veteran had bilateral knee, bilateral hip, and low back disabilities manifested in service, the first post service year, or were otherwise related to service.  Thus, the Board finds that the preponderance of the evidence is against the claims on a direct basis.  

During his hearing before the Board and in various correspondence, the Veteran has asserted that his bilateral hip, bilateral knee, and low back disabilities stemmed from the right foot injury he sustained in service and were secondary to the service-connected right foot disability.  However, the various VA examination reports set forth above as well as the VHA expert opinion conclude that the Veteran's current bilateral knee, bilateral hip, and low back disabilities were not caused by, the result of, or underwent a permanent increase in severity beyond its natural progression due to the Veteran's service-connected disability.  These opinions are highly probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. 

The Board has considered the various opinions from Drs. Anderson, Abarca, Riesenberg, and Rogers, although it appears that the opinions were based on a history as provided by the Veteran, and not on review the Veteran's claims file.  While a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran, in this case there is no indication that Drs. Anderson, Abarca, Riesenberg, and Rogers had treated the Veteran for a long period, nor that the history as provided by the Veteran was consistent with the record as set forth above.  For example, Dr. Anderson indicated that foot disability had aggravated hip, knee and low back problems, without identifying the degree of any aggravation or whether it was temporary or permanent.  Dr. Abarca reported that the Veteran has suffered from severe bilateral osteoarthritis of the ankles since injuries occurring in Vietnam and has been forced to modify his gait, which created significant stress and overuse on the joints of the knees, hips, and lower back and likely lead to secondary osteoarthritis and pain at these locations.  However, the Veteran is not service-connected for ankle disability.  Additionally, the VHA expert reviewed a journal article referenced by Dr. Abarca and found that it contained no facts to support the conclusion that the Veteran's degenerative joint disease of his knees, hips, and lower back were in any way due to his prior foot injuries sustained while in the military.  

While Drs. Anderson, Riesenberg, and Rogers suggested that the Veteran had a gait disturbance or overcompensated for his right foot disability, which caused or aggravated his bilateral knee, bilateral hip, and low back disabilities, they did not provide a convincing rationale for their opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Whereas, in October 2009, the same VA examiner who previously conducted a full examination of the Veteran in March 2008 and reviewed the Veteran's claims file, found that it would be unusual for one single joint to cause all of those conditions.  The examiner even contemplated that if this were the case, one would expect a severe and disabling limp for multiple years.  The examiner considered the Veteran's reports that he had some limp; however, the examiner found that the limp did not appear to be severe enough to have caused all of the above conditions.  

Additionally, the June 2010 VA examiner considered the Veteran's complaints of overuse or overcompensating for his right foot disability; however, the June 2010 and May 2012 VA examiners determined that the degenerative changes and/or degenerative joint disease to the Veteran's knees, hips, and low back were part of the natural consequence of aging based on a review of the claims file and relevant imaging studies.  The April 2014 VHA expert also attributed to the Veteran's bilateral knee, hip, and low back disabilities as a natural consequence of his age and work history.  Overall, the combined probative medical evidence of October 2009, June 2010 and May 2012 VA examiners as well April 2014 VHA expert reflect that the Veteran's current bilateral knee, hip, and low back disabilities were not caused or aggravated by the service-connected right foot disability.  Rather, the Veteran's current bilateral knee, hip, and low back disabilities were part of the natural consequence of aging.  There was no medical evidence showing that the Veteran's bilateral knee, bilateral hip, and low back disabilities have undergone a permanent, measureable increase (beyond their natural progress) due to the service-connected foot disability.  

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." " Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board has considered the Veteran's testimony in support of his claim and several lay statements submitted by the Veteran and his co-workers.  To the extent it reflects the Veteran's limp and complaints of joint pain, it is competent and credible.  However, it would require medical or scientific expertise to say that claimed bilateral knee, bilateral hip, and low back disabilities were related to service or caused or aggravated by a particular disability, to specifically include the service-connected right foot disability.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. §  3.159(a); see Jandreau, 492 F.3d at 1377 (holding that lay evidence is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or any relationship to a service-connected disability.   Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are, therefore, denied.



ORDER

Entitlement to service connection for bilateral knee disability, claimed as due to service-connected right foot disability, is denied.
 
Entitlement to service connection for bilateral hip disability, claimed as due to service-connected right foot disability, is denied.
 
Entitlement to service connection for low back disability, claimed as due to service-connected right foot disability, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


